Citation Nr: 0614798	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  01-07 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 30 percent for an 
anxiety disorder, recently diagnosed as post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran retired in April 1971 with more than twenty years 
of active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in October 2000 and February 
2002.  In June 2003 and April 2004, the Board remanded for 
additional development.    

In August 2003, a travel board hearing was held before a 
Veterans Law Judge who is no longer employed at the Board.  
In November 2005, the Board notified the veteran of this 
situation and offered him the opportunity to have another 
hearing before a different Veterans Law Judge.  The letter 
also stated that if the veteran did not respond within 30 
days, the Board will assume that the veteran does not want an 
additional hearing.  The veteran has not responded to that 
letter and the Board will thus assume that the veteran does 
not want another hearing.


FINDINGS OF FACT

1.  The veteran has no more than Level V hearing impairment 
in one ear and Level IV hearing impairment in the other ear.

2.  The veteran's psychiatric disorder is principally 
manifested by frequent nightmares and tremors of both hands.

3.  There is no evidence that the veteran's psychiatric 
disorder causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; or difficulty in establishing effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.85, Diagnostic Code (DC) 6100 (2005).  

2.  The criteria for a rating in excess of 30 percent for 
psychiatric symptoms have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, 
DC 9400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a May 2004 letter.  VA specifically 
informed the veteran of the evidence required to substantiate 
his claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The 
veteran was essentially told to submit any evidence 
pertaining to his claims.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains post-service medical records and VA examination 
reports.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

Although the May 2004 notice was provided to the veteran 
after the initial adjudication, he has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time. 

In light of the Board's denial of the appellant's claims, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the 
above reason, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

Hearing Loss

The veteran's hearing loss is currently rated as 10 percent 
disabling.  VA disability compensation for impaired hearing 
is derived from the application in sequence of two tables.  
See 38 C.F.R. § 4.85(h), Table VI, Table VII.  Table VI 
correlates the average pure tone threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  The 
table is applied separately for each ear to derive the values 
used in Table VII.  Table VII is used to determine the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

VA afforded the veteran an examination in September 2000 
(claims folder was not available for review) and showed the 
following pure tone thresholds, in decibels:   




HERTZ




1000
2000
3000
4000
RIGHT

35
55
55
65
LEFT

35
50
65
75

Average pure tone threshold was 52.5 hertz in the right ear 
and 56.25 hertz in the left.  Speech discrimination was 84 
percent in the right ear and 80 percent in the left ear.  The 
examiner noted mild to severe sensorineural loss in the right 
ear and mild to profound sensorineural loss in the left ear.   

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 84 and 90, the resulting 
numeric designation for the right ear (based on this 
examination) is II.  When the column for average pure tone 
decibel loss falling between 50 and 57 is intersected with 
the line for 76 to 82 percent discrimination, the resulting 
designation is IV for the left ear.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of II for the right ear and IV for the left ear, the point of 
intersection on Table VII requires assignment of a non-
compensable rating under DC 6100.  See 38 C.F.R. § 4.85(h).

VA afforded the veteran an examination in September 2001 
(claims folder was not available for review) and showed the 
following pure tone thresholds, in decibels:   




HERTZ




1000
2000
3000
4000
RIGHT

40
60
65
70
LEFT

40
55
70
70

Average pure tone threshold was 58.75 hertz bilaterally and 
speech discrimination was 78 percent in the right ear and 74 
percent in the left ear.  The examiner noted mild to severe 
sensorineural loss in the right ear and mild to profound 
sensorineural loss in the left ear.   

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 76 and 82, the resulting 
numeric designation for the right ear (based on this 
examination) is IV.  When the column for average pure tone 
decibel loss falling between 58 and 64 is intersected with 
the line for 68 to 74 percent discrimination, the resulting 
designation is V for the left ear.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of IV for the right ear and V for the left ear, the point of 
intersection on Table VII requires assignment of a 10 percent 
rating under DC 6100.  See 38 C.F.R. § 4.85(h).

A record from ENT Associates of Alabama, P.A. dated in June 
2004 showed the following pure tone thresholds, in decibels:  




HERTZ




1000
2000
3000
4000
RIGHT

45
65

75
LEFT

45
60

80

Speech discrimination was 88 percent bilaterally.  As the 
data is incomplete, the results from this particular report 
cannot be used to calculate the veteran's hearing loss for VA 
compensation purposes.  

VA afforded the veteran an audiological examination in June 
2005.  The examiner noted that the veteran's claims folder 
was not unavailable but that it was not necessary for the 
examination as there were no specific questions presented in 
the examination request.  The following pure tone thresholds, 
in decibels, were noted:




HERTZ




1000
2000
3000
4000
RIGHT

45
65
65
75
LEFT

45
60
70
75

The average pure tone threshold was 62 hertz bilaterally and 
speech discrimination was 80 percent in the right ear and 76 
percent in the left ear.  The examiner noted mild sloping to 
severe sensorineural hearing loss bilaterally.  

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 76 and 82, the resulting 
numeric designation for the right ear (based on this 
examination) is IV.  When the column for average pure tone 
decibel loss falling between 58 and 65 is intersected with 
the line for 76 to 82 percent discrimination, the resulting 
designation is IV for the left ear.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of IV for the right ear and IV for the left ear, the point of 
intersection on Table VII requires assignment of a 10 percent 
rating under DC 6100.  See 38 C.F.R. § 4.85(h).

Although the veteran seeks a higher rating than his current 
10 percent evaluation, his hearing loss has consistently not 
been shown to be more than 10 percent disabling.  The RO, in 
assigning a 10 percent disability rating, has applied the 
rating schedule accurately and there is no basis for 
assignment of a higher evaluation.

Additionally, there in no evidence that the veteran has been 
hospitalized for his hearing loss.  The veteran testified at 
his August 2003 hearing that his hearing loss was problematic 
at work.  However, the existing scheduler rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for his bilateral 
hearing loss is not warranted.  38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for his service-
connected hearing loss, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Anxiety Reaction

The veteran retired from military service in April 1971 after 
more than 20 years of active service, including service with 
the United States Marine Corps during World War II.  On his 
original application for compensation in 1971, he listed 
tremor in hands which began in 1944 as a condition for which 
he was seeking compensation.  A report of psychiatric 
examination dated in July 1971 reflects that the veteran 
reported that he had had tremors in his hands and arms since 
an experience during World War II when he had been on a 
patrol on Peleliu and his unit was cut off and only three of 
the nine member patrol got out.  He stated that when he got 
back to his unit, he was shaking all over.  The examination 
resulted in a diagnosis of a situational anxiety reaction.

By a rating dated in August 1971, service connection was 
established for anxiety reaction, rated 30 percent disabling 
under DC 9400.  The veteran's anxiety disorder has been rated 
as 30 percent disabling under DC 9400 since his retirement 
from service in 1971.

The criteria for rating anxiety disorders, including 
generalized anxiety disorder as well as PTSD, are set forth 
at 38 C.F.R. § 4.130.  Whether the veteran's psychiatric 
disorder is listed as PTSD or anxiety reaction, the criteria 
for rating the psychiatric symptoms are identical.  The 
veteran's psychiatric symptoms are currently rated as 30 
percent disabling for anxiety reaction under DC 9400.  A 50 
percent schedular evaluation contemplates reduced reliability 
and productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9400. 

VA afforded the veteran an examination in September 2000.  
The examiner observed that the veteran was dressed casually 
but neatly with good grooming; he had good eye contact, good 
rapport, no unusual behaviors, and had clear, coherent, and 
relevant speech.  The veteran and his wife lived together in 
their home.  The veteran's military service included service 
during World War II in the Pacific, as well as service in 
Korea and Vietnam.  After his retirement from the military, 
he attended graduate school and received his masters degree 
in counseling in 1974.  He worked as an office manager until 
he retired in September 1998 at age 74.  While mild anxiety 
was noted, the veteran's mood was essentially euthymic.  
Additionally, his affect was appropriate and within normal 
limits.  The veteran reported his mood was happy, the future 
looked great, he had a good appetite, and great energy level.  
He denied depression, sleep problems/nightmares, any 
experiences of anxiety or tension, worrying, restlessness, 
concentration problems, irritability, muscle tension, or 
panic attacks.  The examiner further noted that the veteran 
was oriented to person, place, and time but showed mild 
impairment with attention and concentration.  Additionally, 
the veteran showed mild impairment with short term memory.  
The veteran also showed mild concreteness in abstract 
reasoning abilities (considering his educational level); the 
examiner pointed out that deficits in memory and abstract 
reasoning appeared to be developing with age.  The veteran 
denied auditory or visual hallucinations, paranoid ideations, 
or suicidal or homicidal ideations.  The examiner noted that 
there was no evidence of delusions or thought disorder.  The 
examination report also noted that the veteran socialized 
with church members and was a member of a country club.  He 
attended church regularly and ball games frequently.  
Additionally, the veteran denied any psychiatric problems 
except for his hand tremors.  The examiner concluded that the 
veteran's tremors did not significantly interfere with his 
social functioning (except in hastening his retirement).  The 
diagnosis was generalized anxiety disorder and GAF was 75.  

VA afforded the veteran another examination in September 2001 
where the veteran's main complaint was tremors in both of his 
hands.  The veteran reported that his hand tremors made 
writing checks difficult, as well as holding a cup.  The 
veteran denied feeling tense, depressed, or hearing voices.  
It was noted that the veteran usually sleeps well.  
Additionally, he had no symptom of stiffness.  Upon 
examination of the veteran, the examiner noted that the 
veteran was somewhat anxious and tremulous, his mood was 
euthymic, and did not have any looseness of association.  The 
veteran denied auditory or visual hallucinations, or suicidal 
or homicidal ideas or plan.  He was alert and oriented, his 
memory for recent and remote event was fair, and his judgment 
and insight were fair.  The examination report further noted 
that the veteran was very active in his church, enjoyed 
family gatherings, and liked to work in the garden.  The 
diagnosis on axis I was generalized anxiety disorder with 
tremors and on axis IV his main psychosocial stressor was his 
hearing loss.  His GAF score was 80.   

At the hearing in August 2003, the veteran stated that the 
tremors in his hands were the primary symptoms from the 
anxiety disorder.  He reported that the tremors increased in 
severity during the mid-90's to the point where he was no 
longer able to function at his job and had to retire in 1998.  
The veteran's wife stated that his anxiety had increased over 
the years because of problems with increased hearing loss and 
increased tremors.  

At the June 2005 VA examination for which the claims folder 
was reviewed,  the veteran's wife indicated that the veteran 
wakes up intermittently when he sleeps (6-7 hours) and had 
frequent nightmares.  The veteran reported difficulty 
concentrating or focusing at times.  His mood was euthymic; 
he was alert and oriented to time, place, and person.  It was 
noted that he was free from any delusional thinking, had no 
evidence of looseness of associations, was not suicidal or 
assaultive, and his judgment and insight were adequate.  The 
examiner also noted that the veteran was mildly tremulous.  
Additionally, the examiner noted that the veteran got along 
well with his co-workers, supervisor, and his wife.  Further, 
the examiner found that the veteran's symptoms were more 
appropriately diagnosed as PTSD.  A GAF of 70 was noted.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

The veterans' GAF scores range from 70 to 80.  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  

Based on the evidence reported above, including the GAF 
scores, the Board finds that the symptomatology reported by 
the veteran and reflected in the record is not consistent 
with a rating higher than 30 percent.  The veteran's main 
symptom appears to be his trembling hands.  He also shows 
mild impairment with short-term memory and abstract reasoning 
which have been attributed to age.  Additionally, mild 
impairment of attention and concentration have been noted.  
However, there is no evidence of symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotypical 
speech; panic attacks that occur more than once a week; 
difficulty in understanding complex commands; impairment 
long-term memory; impaired judgment; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  In 
fact, the evidence demonstrates that the veteran has 
appropriate affect; his memory, judgment, and insight all 
appear to be generally fair.  The veteran also appears to get 
along well with others socially and professionally.  There is 
no evidence that he has difficulty maintaining relationships.  
Accordingly, a rating in excess of 30 percent is not 
warranted.    

Additionally, there in no evidence that the veteran has been 
hospitalized for his disability.  The evidence has 
demonstrated that the veteran had difficulty at work due to 
the tremors in his hands which led to his retirement at age 
74 (for example, the September 2000 VA examination report 
noted that the veteran's tremors interfered with his ability 
to write and use a keyboard).  After retirement, the veteran 
did return to work for some time.  In any case, the existing 
scheduler rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating for 
his bilateral hearing loss is not warranted.  38 C.F.R. 
§ 3.321 (b)(1).

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for his service-
connected disability, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.

A rating in excess of 30 percent for an anxiety disorder is 
denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


